TEMPLETON CHINA WORLD FUND AMENDED AND RESTATED INVESTMENT MANAGEMENT AGREEMENT AGREEMENT made as of July 1, 2013, between TEMPLETON CHINA WORLD FUND (hereinafter referred to as the “Company”), and TEMPLETON ASSET MANAGEMENT LTD. (hereinafter referred to as the “Manager”), and amends and restates the prior Investment Management Agreement between the Company and the Manager dated as of December 3, 2002, and amended as of June 4, 2004 and May 1, 2011. In consideration of the mutual agreements herein made, the Company and the Manager understand and agree as follows: The Manager agrees, during the life of this Agreement, to manage the investment and reinvestment of the Company’s assets, to administer its affairs, and to provide or procure, as applicable, the administrative and other services described in Section (3) of this Agreement, as may be supplemented from time to time, consistent with the provisions of the Agreement and Declaration of Trust of the Company and the investment policies adopted and declared by the Company’s Board of Trustees. In pursuance of the foregoing, the Manager shall make all determinations with respect to the investment and reinvestment of the Company’s assets and the purchase and sale of its investment securities, and shall take all such steps as may be necessary to implement those determinations. It is understood that all acts of the Manager in performing this Agreement are performed by it outside of the United States. The Manager shall be responsible for selecting members of securities exchanges, brokers and dealers (such members, brokers and dealers being hereinafter referred to as “brokers”) for the execution of the Company’s portfolio transactions consistent with the Company’s brokerage policies and, when applicable, the negotiation of commissions in connection therewith. All decisions and placements shall be made in accordance with the following principles: (a) Purchase and sale orders will usually be placed with brokers which are selected by the
